Citation Nr: 0901876	
Decision Date: 01/16/09    Archive Date: 01/22/09	

DOCKET NO.  05-29 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the VARO in 
St. Petersburg, Florida, that denied service connection for 
tinnitus.

The Board notes that a review of the record reveals that by 
Decision Review Officer decision dated in January 2006, 
service connection for bilateral hearing loss was granted.  A 
disability rating of 50 percent was assigned, effective 
February 9, 2004.  


FINDING OF FACT

There is no current diagnosis of tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

In the instant case, letters from VA dated in March 2005 and 
March 2006 essentially comply with the mandates of the VCAA.  
The claims file also contains a statement signed by the 
veteran in April 2004 referring to a VCAA notice letter in 
which he indicated he had no additional relevant medical 
evidence to submit and asked that the next action in 
processing his claim be undertaken.  

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board is not aware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and its implementing 
regulations.  The veteran has been accorded examinations by 
VA and he does not contend that any evidence relative to the 
issue decided herein is absent from the record.  Accordingly, 
it is not prejudicial to the veteran for the Board to finally 
decide the appeal at this time.  

Pertinent Law and Regulations

Service connection may be granted for disability which is a 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for a disease first diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307, when 
applicable, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, almost 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestation in service would permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

The existence of a current disability is the cornerstone of a 
claim for a VA disability compensation benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence establishes that the veteran 
has no current diagnosis of tinnitus.  The pertinent medical 
evidence includes the report of an audiology evaluation 
accorded the veteran by VA in November 2003.  The veteran 
stated that he had sustained noise exposure from his service 
in the Navy as a quartermaster on a ship during World War II.  
Currently, he denied any tinnitus.  He was given a diagnosis 
of bilateral hearing loss.  No diagnosis was made of 
tinnitus.  

The veteran was accorded another audiologic examination by VA 
in October 2005.  The claims file was reviewed by the 
examiner.  The veteran's chief complaint was decreased 
hearing.  The veteran denied any current tinnitus.  He stated 
that 10 years ago he had tinnitus, but it had stopped about 
one year previously.  He recalled it sounded like a ringing, 
but was no longer present.  The veteran stated that while in 
service he was a quartermaster with the Navy.  He claimed he 
was exposed to weapons fire during service.  Occupational 
noise exposure post service was denied from his work as a 
wholesale purchaser and store layout designer.  Recreational 
noise exposure was also denied.  Following examination the 
veteran was given a diagnosis of hearing loss.  It was noted 
that a constant "humming" tinnitus had been present in the 
past, but was no longer present.  

Based on the lack of a diagnosis for this disorder, the Board 
finds that service connection is not warranted, and there is 
no doubt to be resolved.  See Brammer v. Derwinski, supra 
(The Court stated "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "in the 
absence of proof of a present disability, there can be no 
valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  


ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


